DETAILED ACTION
This Office Action is in response to Applicant’s response filed 8 April 2021.

Notice of AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 8 April 2021 was considered by the examiner. A signed copy is attached. 

Response to Arguments
In the response filed 8 April 2021, Applicant argues Meade’967 fails to disclose the elements necessary to control the firing stroke of the instrument. The Office agrees. However, the rejection relied on the secondary reference, Lytle’977, to teach using the position sensing circuit to aid in controlling the firing stroke. Lytle’977 renders the newly recited limitations in claims 1 and 16 as obvious, as well. See the updated rejection below. 
Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1, 16 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Meade (US Patent Application 2018/0242967) in view of Lytle et al. (US Patent Application 2016/0174977).
Claims 1, 16: Meade’967 teaches a suturing instrument (paragraph [0002]) having a shaft (54); a firing drive (52; paragraph [0092]) and an end effector (Figures 2a, 2b) extending distally from the shaft; The end effector includes a needle driver (70+98) such that the firing drive is configured to apply control motions to the needle driver (paragraph [0098]); a needle track (88) and an arcuate needle (120) comprising a suture material (146) attached thereto (paragraph [0103]). 
The needle is guided by the needle track and actuated by the needle driver through a firing stroke (paragraph [0098]). The firing stroke comprises a starting position (paragraph [0035]). 
Meade’967 further discloses a position sensing circuit (paragraphs [0021], [0022], [0181] and Figure 91) comprising a detectable parameter (needle position) such that the needle is configured to vary the detectable parameter as it is advanced through the firing stroke (paragraph [0181]). 
Meade’967 discloses the system is configured to monitor the detectable parameter (needle position) but fails to disclose the system adjusts motions applied to the needle based on the detected parameter. 

In another embodiment, Lytle’977 teaches an end effector for a stapling and cutting assembly having an end effector (3700; Figure 43). The device includes a position sensing circuit to monitor the position of the cutting member (3752) as it moves through the end effector (via slot 3713): Cutting member 3752 is conductive and creates an electrical path across a slot 3713 having a plurality of resistance regions 3771,3772, 3773, 3774. This is described in paragraph [0296].  
Lytle’977 further teaches using a microprocessor to modify the speed of the electric motor which controls the firing drive 3750 based on the position of the cutting member (paragraph [0300]). More specifically, when the position sensing circuit detects the cutting member has reached the end of the stroke, the microprocessor can automatically reverse the direction of the electric motor to retract the cutting member back to the home position (paragraph [0301]). 
using the position information provided by the position sensing circuit to adjust control motions applied to the driver, as taught by Lytle’977, in order to provide the advantage of making the device easier to use by automatically preventing damage to the device (e.g.burnout of the motor or other driver) and to increase the efficiency of the operation (e.g. by automatically returning the firing member to its home position). 
Claim 17: Meade’967, as modified, teaches the limitations of claim 17 except that the needle detection circuit comprises an electrical resistance circuit having a resistance which changes as the needle is actuated through the firing stroke. 
Lytle’977 teaches a surgical stapling device having a firing assembly (3150) that moves from the proximal end to a distal end of an end effector (3100) (paragraph [0271]). Lytle’977 teaches the use of a position detection circuit to determine the location of the firing assembly within the end effector as the firing assembly moves (paragraph [0272]). In particular, Lytle’977 teaches that it is known to provide the circuit with a plurality of unique and identifiable resistances such that each resistance corresponds to a known position of the firing drive within the end effector (paragraph [0274]). In light of these teachings, it would have been obvious to one of ordinary skill in the art to modify the device of Meade’967 with a position detection circuit comprising a plurality of unique and identifiable resistances which correspond to the position of the needle as it moves through the needle track, as taught by Lytle’977 because this is a well-known method of using circuitry as a sensor to determine the position of one device relative to another. 
Allowable Subject Matter
Claims 12-15 are allowed.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LINDSEY BACHMAN whose telephone number is (571)272-6208.  The examiner can normally be reached on Monday-Friday 9am-5pm and alternating Fridays.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Elizabeth Houston can be reached on 571-272-7134.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



Lindsey Bachman
/L.B./Examiner, Art Unit 3771                                                                                                                                                                                                        23 June 2021

/ELIZABETH HOUSTON/Supervisory Patent Examiner, Art Unit 3771